Order of disposition, Family Court, New York County (Mary Bednar, J.), entered May 9, 1995, which adjudicated respondent a juvenile delinquent and placed him with the Division for Youth for a period of 18 months, following a fact-finding determination that respondent committed acts which, if committed by an adult, would constitute the crimes of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, unanimously affirmed, without costs.
For the reasons stated in Matter of Deshone C. and Matter of Mark M. (207 AD2d 756, lv denied 85 NY2d 801), there is no merit to respondent’s contention that the juvenile delinquency petition was jurisdictionally defective. Concur—Sullivan, J. P., Ellerin, Wallach, Asch and Williams, JJ.